Citation Nr: 0630262	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-04 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
chronic back strain, status post left L3-4 hemilaminectomy 
and L4-5 foraminotomy and microdiskectomy.

2.  Entitlement to a rating in excess of 10 percent for 
postoperative hiatal hernia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had 20 years and 16 days of active military 
service and was discharged in August 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied an increased rating for chronic back 
strain, currently evaluated as 40 percent disabling, and an 
increased rating for hiatal hernia, currently evaluated as 10 
percent disabling.  In July 2005, the veteran testified 
before the undersigned Veterans Law Judge at a Board hearing 
at the RO.

On September 8, 2005, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket. 

The Board remanded this case in September 2005 for additional 
development, which subsequently was accomplished.  Thus, this 
case is properly before the Board.


FINDINGS OF FACT

1.  The veteran's chronic back strain is currently manifested 
by complaints of constant pain, increased with prolonged 
standing and walking, and numbness in both forefeet, 
objective findings of degenerative lumbar disc disease, use 
of a cane with occasional falls, decreased range of motion 
with a neutral position of 20 degrees bent forward, 
posterolateral fusion from L2 to S1 with extensive placement 
of bone graft, calcification consistent with fusion at L3-4, 
L4-5, and L5-S1, scoliosis, grade 1 spondylolisthesis, L3 on 
L4, and foraminal stenosis.

2.  The veteran's postoperative hiatal hernia is currently 
manifested by persistently recurring epigastric distress with 
dysphagia, pyrosis, and some regurgitant burning.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating, but no higher, for 
chronic back strain are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.3, 4.71a, Diagnostic Codes 5003, 5285, 
5286, 5289, 5293 (2002 & 2003); Diagnostic Codes 5003, 5235-
5243 (2006).

2.  The criteria for a rating in excess of 10 percent for 
postoperative hiatal hernia are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.114, Diagnostic Code 
7346 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the increased rating 
claims and the respective responsibilities of each party for 
obtaining and submitting evidence by way of an October 2002 
VA letter, prior to the December 2002 rating decision.  
Specifically, the RO notified the veteran that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  The RO notified the veteran of his 
responsibility to respond in a timely manner to VA's requests 
for specific information and to provide a properly executed 
release so that VA could request the records for him.  The RO 
also requested the veteran to advise VA of any additional 
evidence, which, in effect, would include any evidence in his 
possession.  The RO notified the veteran again in September 
2005, explicitly stating that he should submit any relevant 
evidence or information in his possession.

The Board notes that the October 2002 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the 30-day 
provision given to the veteran in this case.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
October 2002 and September 2005 letters did not provide the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection.  However, since the decision regarding the back 
strain is favorable to the veteran, and no new disability 
rating or effective date for award of benefits will be 
assigned regarding the hiatal hernia, as discussed below, any 
defect with respect to the content of the notice requirement 
was non-prejudicial.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and VA medical records dated from 2001 to 2005.  The 
Board finds that there are no additional medical treatment 
records necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in November 2002, 
January 2006, and March 2006, and the examiners rendered 
considered medical opinions regarding the pertinent issues in 
this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his increased 
rating claims; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; and no 
further assistance to the veteran in developing the facts 
pertinent to the issue of increased ratings is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Chronic back strain 

The RO originally granted service connection for chronic back 
strain in September 1970, assigning a 10 percent rating 
effective September 1, 1970.  In February 1990, the RO 
granted an increased rating of 20 percent for chronic back 
strain, effective August 24, 1989.  A temporary total rating 
based on convalescence was granted in April 1994, effective 
January 10, 1994; and a rating of 20 percent was assigned 
from April 1, 1994.  Claims for an increase were denied in 
May 1995 and September 1995.  In September 1996, the RO 
granted an increased rating of 40 percent for chronic back 
strain effective December 6, 1995, a temporary total rating 
based on convalescence effective May 6, 1996, and a 40 
percent rating effective September 1, 1996.  The temporary 
total rating was extended to December 1, 1996 in February 
1997.  In August 1997, another temporary total rating based 
on convalescence was assigned from August 5, 1997 to October 
1, 1997.  A 40 percent rating was assigned from October 1, 
1997.  

The veteran filed an increased rating claim for chronic back 
strain in October 2001.  He testified in the July 2005 Board 
hearing that he could only walk about a block and had to sit 
down and rest.  He also noted that he would get spasms in his 
back if he stumbled and that he could not sleep on his back.  
He indicated that he could not bend to pick things up and 
that he had to squat and go down easy, holding onto 
something.  He also stated that he felt numbness in his toes 
and sometimes going down his legs, about once a day.  In 
January 2006, he stated that his back pain had increased and 
caused him to fall three times.  In sum, the veteran contends 
that the level of disability in his back is worse than 
warranted by a 40 percent rating.

The veteran's lumbar spine disability is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 for 
intervertebral disc syndrome. 38 C.F.R. § 4.71a, DC 5293 
(2002).  During the course of this appeal, the schedular 
criteria for the evaluation of intervertebral disc syndrome 
were changed effective September 23, 2002.  The schedular 
criteria for diseases and injuries of the spine also were 
changed effective September 26, 2003.  In the December 2003 
Statement of the Case and May 2006 Supplemental Statement of 
the Case, the veteran was provided a copy of the revised 
criteria and the opportunity to submit pertinent evidence 
and/or argument.  In VAOPGCPREC 7-2003, the VA General 
Counsel (GC) held that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991) (when a statute or regulation changes while a case 
involving the Government and a private party is pending, a 
court must apply whichever version of the law is more 
favorable to the private-party litigant.).  The GC concluded 
that the Karnas rule no longer applies in determining whether 
a statute or regulation applies to cases pending when the new 
provision was enacted or issued.

When VA adopted the revised rating schedules pertaining to 
intervertebral disc syndrome and diseases and injuries of the 
spine and published them in the Federal Register, the 
publication clearly stated effective dates of September 23, 
2002, and September 26, 2003, respectively.  Because the 
revised regulations expressly stated effective dates and 
contained no provisions for retroactive applicability, it is 
evident that VA intended to apply those regulations only as 
of the effective dates.  

The GC also held, however, that pursuant to 38 U.S.C. 
§ 7104(a), the Board's decisions must be based on 
consideration of all evidence and material of record, rather 
than merely evidence, which pre-dates or post-dates a 
pertinent change to VA's rating schedule.  VAOPGCPREC 3-2000.  
As such, the "old" rating criteria for intervertebral disc 
syndrome and other diseases and injuries of the spine applies 
to all the evidence of record; while the "new" criteria 
only applies to evidence dated since the effective dates of 
the regulatory change. 

I.  Chronic back strain under the "old" regulations

As noted, the veteran's chronic back strain currently is 
rated as 40 percent disabling under DC 5293 for 
intervertebral disc syndrome.  In order to get the next 
higher 60 percent rating, the evidence must show pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.

An August 2001 VA medical record notes a past medical history 
of lumbar fusion then removal of hardware.  A November 2001 
VA physical therapy consult shows reports of constant pain at 
a 3 out of 10 at rest, with an increase of 8 to 9 out of 10 
with standing and walking.  The pain was central and rotated 
across the lower back, but did not radiate.  The objective 
findings showed a large amount of adherent scar tissue along 
the lumbar spine.  The veteran walked for 40 minutes with a 
transcutaneous electrical nerve stimulation (TENS) device on 
and stated that his back felt tired, but not painful.  He was 
advised to continue with use of TENS device for pain control.

An April 2002 VA medical record shows an assessment of 
degenerative lumbar disc disease.  It was noted that a 1999 
neurological examination was grossly normal.

In November 2002, a VA examination report shows complaints of 
constant pain in the midline of his back with no radiation.  
The veteran had numbness in both forefeet.  He had no bowel 
or bladder incontinence and used a cane.  He did not take any 
medications for his back pain and was unable to walk for more 
than one block.  He also was unable to stand for more than 5 
minutes, sit for more than 45 minutes, or exercise.  He did 
not experience flare-up of pain.  Physical examination showed 
the veteran walked with a limp and used a cane.  He had a 16-
cm well-healed surgical scar going down the sacrum.  There 
was flattening of the lumbosacral spine.  He had tenderness 
paravertebrally, bilaterally, but none on the spine itself.  
His neutral position was 20 degrees bent forward.  Above the 
scar he had scoliosis to the left, creating an angle of 10 
degrees.  He had left lateral bending to 25 degrees, right 
lateral bending to 30 degrees, extension from 20 to -5 
degrees, and flexion from 20 degrees to 95 degrees.  He also 
had negative straight leg raising bilaterally.  He had 5/5 
motor strength in the lower extremities, normal sensation in 
the lower extremities, and 2+ deep tendon reflexes at the 
knees and ankles.  The examiner noted that the veteran had 
difficulty lying down on the examination table and getting up 
again.  The x-ray impression was status post laminectomy and 
fusion at L3 through L5; and retrolisthesis of L4 in relation 
to L3 and L5.

An August 2004 VA medical record shows the veteran ambulated 
with a single pole cane.  Bilateral lower extremity deep 
tendon reflexes were areflexive.  There was mild decreased 
bilateral lower extremity flexion and extension with normal 
sensation.  No paraspinal muscle spasms were noted on deep 
palpation over lumbar spinous process.  Surgical scarring was 
apparent.  The assessment was mild post laminectomy syndrome.  
The examiner recommended mild exercise, as tolerable, and 
continuation of current medication.

A January 2005 VA medical record shows a back pain assessment 
of 7 on a scale of 1 to 10.  The pain was constant, 
penetrating, and sharp.  An October 2005 VA medical record 
shows history of back pain, which worsened over the past six 
weeks.  The pain had become more intense, a 10 on the pain 
scale, and now intermittently radiating down legs.  The 
veteran denied trauma, new numbness, weakness, or loss of 
control of bladder/bowel function. 

In November 2005, a VA x-ray examination report shows 
extensive postoperative changes in the lower lumbar spine, 
extending from L2 to S1.  These changes consisted of wide 
central laminectomy at L4 with laminotomy of the lower aspect 
of L2 and the upper aspect of L5.  Posterolateral fusion had 
been performed from L2 to S1 with extensive placement of bone 
graft.  There was a rotary scoliosis, most marked in the 
upper lumbar segments.  The intravertebral discs at L3-4, L4-
5, and L5-S1 also had shown calcification consistent with 
fusion.  There had been no intervertebral change since the 
previous study.  Anterior ossifications were present at 
multiple levels.  The impression was postoperative changes, 
as described above.

A later November 2005 VA medical record shows complaints of 
acute back pain with three surgeries in the past.  The 
veteran reportedly fell twice, last time five days prior, 
after acute pain in the back made him lose his balance.  He 
injured his lip, nose, and left hand finger in the fall.  
Physical examination showed some pain in the lower lumbar 
spine with negative straight-leg raise.  

A December 2005 VA MRI report shows an impression of 
extensive postoperative change, without evidence of 
significant granulation tissue and no recurrence of disc 
herniation; scoliosis; and grade 1 spondylolisthesis, L3 on 
L4.

A January 2006 VA examination report shows complaints of an 
increase in both frequency and intensity of pain in the 
lumbar region in the previous three months.  The veteran 
reportedly had two falls as a result of sudden significant 
increases in his pain.  His pain was present all the time, 
especially during the first one to two hours every morning, 
improving with moderate movement during the day.  The pain 
was located across the mid-lumbar region with infrequent 
radiation down the backs of the thighs and legs, becoming 
worse with any sudden movement.  He denied paresthesias, 
weakness, or any urinary or fecal incontinence.  He could 
accomplish all activities of daily living for himself, but 
with pain.  There reportedly had been no incapacitating 
episodes during the past 12 months.  He used a cane for all 
ambulation and could walk about one block with the cane.  He 
did not believe that increased use caused any actual decrease 
in ability to move.  He reportedly used his back infrequently 
enough that excess fatigability or weakness was not an issue.  
There was no incoordination, paralysis, or overt weakness of 
the legs.

Physical examination revealed that the veteran walked with a 
cane and displayed a limp.  Spine curvature was approximately 
normal and there was no palpable spasm.  He demonstrated 75 
degrees of flexion with pain beyond 60 degrees, 15 degrees of 
extension with pain at the extreme, 15 degrees of lateral 
bending in each direction with pain at each extreme, and 30 
degrees in each direction with pain at each extreme.  Tendon 
reflexes were weak, but present at both knees and ankles.  
Lower extremity strength and sensory responses were 
approximately normal.  There was no perceivable ankle drop.  
Straight leg testing in both sitting and supine positions 
produced consistent reports of ipsilateral lumbar pain with 
elevation of either leg to above 45 degrees.  The impression 
was post-surgical lumbar laminectomy with prior hardware 
placement, lateral removed with multilevel degenerative 
changes, including foraminal stenosis noted on recent MRI.  
There were minimal radicular symptoms, no objectively 
abnormal neurologic findings, no incapacitating episodes, no 
incontinence, and no apparent paralysis of any nerve.  All 
above joints had no additional limitations by pain, fatigue, 
weakness, or lack of endurance following repetitive use.

Upon review, the medical findings do not warrant the next 
higher 60 percent rating under DC 5293.  An April 2002 VA 
medical record notes that a 1999 neurological examination was 
normal.  The veteran complained of numbness in both forefeet 
in November 2002, but physical examination revealed normal 
sensation in the lower extremities.  An August 2004 VA 
medical record shows the bilateral deep tendon reflexes were 
areflexive, but this was not found to be related to his back.  
VA medical records note he suffered a subdural hematoma in 
December 1999.  In January 2006, the veteran denied any 
paresthesias.  His tendon reflexes were weak, but present at 
both knees and ankles; and his lower extremity sensory 
responses were approximately normal.  He had no perceived 
ankle drop, no objective abnormal neurologic finding, and no 
apparent paralysis of any nerve.  As a whole, these 
examination results do not show severe intervertebral disc 
syndrome.

DC 5289 addresses ankylosis of the lumbar spine.  A 50 
percent rating is assigned for unfavorable ankylosis.  
"Ankylosis" is defined as immobility or consolidation of a 
joint due to disease, injury, or surgical procedure.  
Dorland's Illustrated Medical Dictionary, 28th edition, p. 
86.  The veteran testified that he could not bend to pick 
things up.  A November 2002 VA medical record also shows that 
his neutral position was 20 degrees bent forward.  His 
extension was measured from 20 degrees to -5 degrees, and 
flexion from 20 degrees to 95 degrees.  In November 2005, a 
VA x-ray examination report shows that posterolateral fusion 
was performed from L2 to S1 with extensive placement of bone 
graft.  The intravertebral discs at L3-4, L4-5, and L5-S1 
also showed calcification consistent with fusion.  These 
medical findings support the criteria for ankylosis of the 
lumbar spine in an unfavorable position, specifically 20 
degrees bent forward.  While the veteran's ranges of motion 
in January 2006 showed ranges of motion beyond 20 degrees as 
a neutral position, all doubt is resolved in the veteran's 
favor.  Based on the medical evidence of record, a 50 percent 
rating under DC 5289 is warranted.    

The only other applicable ratings, which provide for a 
schedular rating higher than 50 percent are DC 5285 for 
residuals of fracture of vertebra and DC 5286 for complete 
bony fixation (ankylosis) of the spine.  
 
The medical evidence does not show any findings related to 
residuals of fracture of the lumbar vertebra, including 
abnormal mobility requiring a neck brace; so the next higher 
60 percent rating under DC 5285 does not apply.  DC 5286 also 
is inapplicable, as the medical evidence does not show 
complete bony fixation or ankylosis of the spine, other than 
in the lumbar region.    

Additionally, a separate rating under DC 5003 for 
degenerative arthritis does not apply.  Degenerative 
arthritis established by x-ray findings will be evaluated on 
the basis of limitation of motion of the specific joint or 
joints involved. DC 5003.  However, limitation of motion of 
the lumbar spine due to degenerative arthritis has been 
considered and compensated under the 50 percent evaluation 
already assigned under DC 5289.  See Esteban v. Brown, 6 Vet. 
App. 259, 261- 62 (1994).  To assign a separate evaluation 
for limitation of the motion of the spine due to degenerative 
arthritis is similarly not permitted under the criteria.  See 
38 C.F.R. §§ 4.14 and 4.71a, DC 5003 and following notes.

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The medical evidence shows complaints 
of constant pain in the lumbar spine, as well as the 
inability to bend over to pick things up, or walk or stand 
for prolonged periods of time.  The medical evidence also 
notes that the veteran has fallen on occasion due to his 
lumbar spine.  However, a January 2006 VA examiner found no 
additional limitations by pain, fatigue, or weakness, or lack 
of endurance following repetitiveness.  Additionally, any 
functional loss related to the lumbar spine already is 
contemplated by the 50 percent rating assigned under DC 5289.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  

II.  Chronic back strain under the "new" regulations

Having determined that an evaluation in excess of 50 percent 
is not warranted for the veteran's lumbar spine under the 
criteria in effect prior to September 23, 2002, the Board now 
turns to the criteria in effect as of that date to ascertain 
whether a rating above 50 percent is warranted under revised 
regulations, effective September 23, 2002 to September 25, 
2003, as well as those changes set forth September 26, 2003.  

The Board notes that the revised regulations in effect during 
this period allow for consideration of an increased rating 
based on incapacitating episodes.  For purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that require bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, DC 5293 (2002 & 
2003); DC 5243 (2006).  A January 2006 VA medical record 
shows no incapacitating episodes in the past 12 months.  
Therefore, the revised DC 5293 and DC 5243 do not apply.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, unfavorable 
ankylosis of the entire spine warrants a 100 percent 
disability rating.  38 C.F.R. § 4.71a, DC's 5235 - 5243 
(2006).  Additionally, separate evaluations for neurological 
disabilities are allowed under the revised regulations.  

While the medical evidence shows posterolateral fusion 
performed from L2 to S1, and calcification consistent with 
fusion at L3-4, L4-5, and L5-S1, none of the medical findings 
show any ankylosis in the entire spine.  Accordingly, a 100 
percent rating under the General Rating Formula for Diseases 
and Injuries of the Spine is inapplicable.

Also, as discussed, a separate neurological rating is not 
warranted.  An August 2004 VA medical record notes that 
bilateral lower extremity deep tendon reflexes were 
areflexive; but this was not shown to be related to the 
lumbar spine.  VA medical records show the veteran suffered a 
subdural hematoma in December 1999.  A January 2006 VA 
medical record also shows approximately normal lower 
extremity sensory responses, no perceivable ankle drop, no 
objectively abnormal neurologic findings, and no apparent 
paralysis of any nerve.  Additionally, as previously noted, a 
separate rating for degenerative arthritis of the spine under 
DC 5242 (see also diagnostic code 5003) does not apply.   

A higher disability evaluation based on functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement also is not warranted under 38 C.F.R. §§ 4.40, 4.45, 
and 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  As 
discussed, any functional loss due to pain is contemplated by 
the 50 percent rating assigned under DC 5289.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  

Additionally, an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is inapplicable.  The veteran reportedly had to 
leave his job due to his spine, because he could not perform 
heavy lifting or stand for prolonged periods of time.  While 
this shows the veteran's lumbar spine affects his 
employability, it does not rise to the level of marked 
interference with employment.  The evidence also does not 
show frequent periods of hospitalization, due to the lumbar 
spine.  As a whole, the veteran's lumbar spine does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b).

Under the circumstances in this case, the Board finds that 
the evidence more nearly approximates the criteria for a 50 
percent rating for chronic back strain, but no higher.  See 
38 C.F.R. § 4.7.

Postoperative hiatal hernia

The RO originally granted service connection for 
postoperative hiatal hernia in September 1970, assigning a 
noncompensable rating effective September 1, 1970.  In 
February 1990, the RO granted an increased rating of 10 
percent effective August 24, 1989.

The veteran filed an increased rating claim for postoperative 
hiatal hernia in July 2002.  He testified that his food 
catches in his throat and sometimes comes back up and that he 
gets a burning feeling, sort of like an acid taste in his 
mouth.  He also noted that he had heartburn about four times 
a month and that his bowels caused him to use the bathroom 
sometimes as many as eight times per day.  He indicated that 
when he worried or became stressed his hernia would act up 
and he had a hard time drinking water or eating.  In sum, he 
contends that the level of his hiatal hernia is more severe 
than warranted by a 10 percent rating.

The veteran's hiatal hernia is rated under 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7346.  In order to get the next higher 
30 percent rating, the evidence must show persistently 
recurring epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  

A November 2002 VA examination report shows complaints of 
intermittent difficulty swallowing some foods and having six 
bowel movements per day, no black or blood stools, primarily 
watery.  He also had heartburn approximately three times per 
month with no nocturnal acid regurgitation.  The impression 
was status post major abdominal surgery to repair a hiatus 
hernia, with frequent watery bowel movements and infrequent 
heartburn.  The MRI impression of the upper gastrointestinal 
series was status post Nissen fundoplication, small hiatal 
hernia, and multiple episodes of spontaneous reflux without 
evidence of reflux esophagitis.  There also was significant 
distortion of the anatomy, including extraluminal collection 
of contrast material at the posterior distal esophagus, just 
above the gastroesophageal junction.  In addition, a somewhat 
patulous pylorus was seen with rapid emptying of the contrast 
material from the gastric lumen into the duodenal C-loop.  
There was no evidence of ulceration, stricture, or mass.

A September 2004 VA medical record shows an endoscopy was 
performed with a diagnosis of hiatus hernia and suspected 
non-erosive gastritis.

A January 2006 VA examination report shows continued 
complaints of choking easily on foods, which required taking 
small bites and chewing carefully.  The veteran also had 
frequent heartburn but without overt reflux or regurgitation.  
He had no substernal or arm or shoulder pain.  The examiner 
noted that the veteran had not sought medical care for this 
condition in the last 25 years and used no medication, being 
unaware that there were good medications that might relieve 
his symptoms.  He reportedly had a large, protuberant abdomen 
with a 12-inch vertical midline scar.  There was epigastric 
tenderness, hyperactive bowel sounds, and no palpable 
organomegaly or hernia.  The impression was old hiatal hernia 
surgically repaired with lingering or recurrent small hernia 
demonstrated on November 2002 upper gastrointestinal series.  
In the examiner's opinion, the hiatal hernia produced 
symptoms of persistently recurring epigastric distress with 
dysphagia and pyrosis but without regurgitation or 
substernal, arm, or shoulder pain.  The examiner found that 
the veteran's hiatal hernia was not productive of 
considerable impairment of his health.  

In March 2006, a VA examination report shows complaints of 
food getting stuck in his esophagus, approximately every two 
weeks, and some regurgitant burning only with dietary 
indiscretion, about twice a month with no medication.  He, 
otherwise, had no significant gastrointestinal symptoms, no 
nausea, vomiting, chest pain, or arm or shoulder pain.  His 
weight had been stable, although he reported he had lost 10 
pounds in three weeks with dietary changes.  He reported six 
soft brown bowel movements a day, no blood or black stool.  
Physical examination revealed that his abdomen was soft, 
protuberant, and non tender.  He had normoactive bowel sounds 
with no hepatic or splenic enlargement.  He had a 28-cm well-
healed midline surgical scar that curved around the right 
side of the umbilicus, which was all but obliterated.  He had 
no significant caput medusa and was anicteric.  He had a 
large approximately 10 x 18 ventral hernia, which was 
nontender.  The impression was 38-years status post Nissen 
fundoplication, hiatal hernia, with continued intermittent 
symptoms of regurgitation and burning with dietary 
indiscretion, approximately twice a month.  In addition, he 
had six bowel movements per day, now soft and brown.  His 
symptoms were noted to be essentially unchanged since 
November 2002, except back when he reported watery bowel 
movements.  The examiner found that in light of the upper 
gastrointestinal examination in 2002 and the 
esophagogastroduodenoscopy of 2004, there was no relationship 
between the dysphagia and the hiatal hernia.  The examiner 
also noted, however, that it was as likely as not related 
since the veteran reported that this dysphagia had been with 
him for 38 years.  As for the rest of his problems, the 
examiner found no evidence of pyrosis, substernal, arm, or 
shoulder pain, and found that the veteran certainly did not 
have a considerable amount of impairment of health related to 
his hiatal hernia.

Upon review, these findings do not support a 30 percent 
rating under DC 7346.  The VA examiners found persistently 
recurring epigastric distress with dysphagia, pyrosis, and 
some regurgitant burning; but neither examiner reported 
substernal, arm, or shoulder pain, or found any considerable 
amount of impairment of health related to his hiatal hernia.  
A 10 percent rating is assigned for hiatal hernia with two or 
more of the symptoms for the 30 percent evaluation of less 
severity.  As a whole, the residuals of the veteran's 
postoperative hiatal hernia more closely approximate the 
criteria for a 10 percent rating under DC 7346.  See 
38 C.F.R. § 4.7.

Accordingly, the preponderance of the evidence is against the 
increased rating claim for postoperative hiatal hernia; and 
the claim is denied.  In making this decision, the Board has 
considered the benefit of the doubt doctrine; however, as the 
evidence is not equally-balanced, in this regard, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to a rating of 50 percent, but no higher, for 
chronic back strain, status post left L3-4 hemilaminectomy 
and L4-5 foraminotomy and microdiskectomy is granted, subject 
to the rules and payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for 
postoperative hiatal hernia is denied.



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


